DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As noted in the 25 June 2020 Non-Final Office Action and BIB data sheet, not all of the certified priority documents have been received, specifically the KR 10-2016-0161266 document.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Seth Kim on 17 February 2021.

The application has been amended as follows: 
	Please amend claim 6.

6.    (Original) The device of claim 5, wherein the sensor further includes a light intensity sensing part configured to measure a light intensity of the light transmitted through the protective film, and
operations of the winding roll and the feed roll are stopped when the light intensity measured by the light intensity sensing part is less than a predetermined value.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a device for cleaning a protective film to be attached to an outer surface of a laminate during a lamination process of heating and pressing the laminate of electrodes and a separator to produce an electrode assembly for a battery cell, the device comprising a feed roll configured to supply the protective film; at least one guide roll configured to guide a progress of the protective film; a cleaning roll located between the feed roll and a winding roll and configured to remove foreign substances remaining on the protective film; and the winding roll configured to wind the protective film from which foreign substances have been removed by the cleaning roll, wherein an outer surface of the 
The closest prior art of record is that of U.S. Patent Application Publication No. 20130260211 to Min et al. (Min).  Min teaches a lamination, comprising: a feed roll configured to supply the protective film and at least one guide roll configured to guide a progress of the film supplied from the feed roll; and a winding roll. Min does not teach a cleaning roll located between the feed roll and a winding roll and configured to remove foreign substances remaining on the protective film supplied from the feed roll; and the winding roll configured to wind the protective film from which foreign substances have been removed by the cleaning roll wherein an outer surface of the cleaning roll is configured to have a nano thin film thereon, and the nano thin film is configured to adsorb and remove the foreign substances in the form of particles having a particle size of 2um or less remaining on the protective film.
The advantage of the current invention over that of Min is that of the current invention having a cleaning roll with a nano thin film configured to adsorb and remove the foreign substances in the form of particles having a particle size of 2um or less remaining on the protective film, wherein the protective film may be cleaned of foreign substances before further use or even throughout the remainder of the process thereby preventing any further contamination of the work—the electrode assembly—thereby prolonging the life of use in a battery thereof.
Since claim 1 is allowed, claims 2-13 which depend thereon are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711